       Case 1:17-cv-07994-AT-DCF Document 130 Filed 02/11/19 Page 1 of 2




                                         UNITED STATES
                       SECURITIES AND EXCHANGE COMMISSION
                                         100 F. Street N.E.
                                       Washington, D.C. 20549

                                           February 11, 2019

Via ECF and Fax to Chambers

The Honorable Debra Freeman
United States Magistrate Judge
U.S. District Court for the
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

Re:    SEC v. Rio Tinto, et al., No. 1:17-cv-07994 (AT) (DCF)
       Joint Status Report

Dear Judge Freeman:

        Plaintiff Securities and Exchange Commission (“SEC”) respectfully submits this joint
status report on behalf of all parties pursuant to the Court’s Order Entering Partial Stay, issued
on January 16, 2019. [ECF No. 129]

       Status of Discovery

        The SEC resumed normal operations on January 28, 2019, and the parties have conferred
twice since then regarding the status of discovery. As the SEC noted in its Unopposed Letter
Motion for Partial Stay (January 10, 2019) (ECF No. 128], ten depositions have already been
taken in this case, six of them outside the United States. Approximately thirteen depositions
remain to be taken, nine of them outside the United States. The overseas depositions are of non-
party witnesses who are outside the control of the parties. Most of these witnesses have agreed
to appear voluntarily. Two depositions have been ordered pursuant to requests for international
judicial assistance, and are being scheduled by the relevant foreign courts. Seven depositions
have been scheduled, beginning on February 20 in Montana, and February 21-22 and February
26-27 in Australia. The parties are working to schedule the remainder. Almost all of these
depositions are being sought by all parties. Document discovery is substantially complete.

        The SEC staff were generally unable to work on this matter during the shutdown, which
caused the cancellation of both individual defendants’ depositions. As a result of the SEC
shutdown, the SEC requests an extension of the deadline for fact discovery from March 29, 2019
to April 29, 2019, an extension equivalent to the length of the shutdown. Defendants do not
object. There are no other deadlines in this case and there have been no prior extensions. Both
individual defendants have requested rescheduled deposition dates in April, which this extension
would accommodate. Given the extensive travel required for the remaining depositions, it would
      Case 1:17-cv-07994-AT-DCF Document 130 Filed 02/11/19 Page 2 of 2
Hon. Debra Freeman
SEC v. Rio Tinto
No. 1:17-cv-07994(AT) (DCF)
Page 2

be highly difficult to complete them under the current discovery deadline. This could prejudice
all parties, as most witnesses reside outside the United States and their depositions are being
sought for potential use as trial testimony.


                                            Respectfully submitted,


                                            /s/ Tom Bednar
                                            Thomas A. Bednar
                                            Assistant Chief Litigation Counsel
                                            Securities & Exchange Commission
                                            (202) 551-6218
                                            bednart@sec.gov
                                            Counsel for Plaintiff


cc:    Counsel for Defendants
